Citation Nr: 0727613	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a fracture of the right elbow, with traumatic 
arthritis and ulnar nerve involvement.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tenosynovitis of the right wrist, associated with 
the veteran's right elbow disability.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to October 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and July 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In May 2007, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for tenosynovitis of the right wrist, 
associated with the veteran's right elbow disability, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's residuals of a fracture of the right elbow, 
with traumatic arthritis and ulnar nerve involvement, are 
characterized by no more that mild incomplete paralysis of 
the ulnar nerve, flexion of the elbow limited at most to 100 
degrees due to pain and extension limited from 25 degrees to 
at most 65 degrees considering pain and some limitation of 
supination.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a fracture of the right elbow, with traumatic 
arthritis and ulnar nerve involvement, are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5206, 5207, 5213; 4.124a, Diagnostic Code 8516 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran was 
not provided with complete VCAA notice until after the 
initial adjudication of his claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2006 and April 2006 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to the certification of 
the veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Those letters informed the veteran of the evidence required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to VA.  
In addition, the veteran was provided with information 
regarding downstream issues, such as disability rating and 
effective date.  Dingess v. Nicholson, supra.  Subsequent 
process and adjudication were accomplished as evidenced by 
the September and November 2006 Supplemental Statements of 
the Case.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.



II.  Right Elbow

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The veteran's right elbow disability is currently rated 40 
percent disabled under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006) and 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2006).

Diagnostic Code 5010 provides that arthritis, due to trauma, 
substantiated by x-ray findings, should be rated as 
arthritis, degenerative.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis, established by x-ray 
findings, should be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2006), flexion 
of the forearm of the major arm is rated 0 percent when 
limited to 110 degrees, 10 percent when limited to 100 
degrees, 20 percent when limited to 90 degrees, 30 percent 
when limited to 70 degrees, 40 percent when limited to 55 
degrees and 50 percent when limited to 45 degrees.  In June 
2002, the veteran underwent VA examination.  He was able to 
flex his right elbow to 135 degrees without pain and from 
135-145 with pain.  On VA examination in February 2006, he 
was able to flex his right elbow to 111 degrees, with pain 
beginning at 100 degrees.  There is no other evidence of 
record showing examination of the veteran's right elbow 
flexion.  Therefore, flexion was at most limited to 111 
degrees which would not warrant the assignment of a 
compensable rating and certainly does not indicate right 
elbow flexion limited to 45 degrees, such that an increase to 
a 50 percent rating based on limitation of flexion is 
warranted.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5207 (2006), 
extension of the forearm of the major arm is rated 10 percent 
when limited to 45 or 60 degrees, 20 percent when limited to 
75 degrees, 30 percent when limited to 90 degrees, 40 percent 
when limited to 100 degrees and 50 percent when limited to 
110 degrees.  The June 2002 VA examination report shows the 
veteran had extension of the right elbow to 65 degrees.  In 
February 2006, the veteran demonstrated extension of the 
right elbow to 29 degrees, with pain beginning at 25 degrees.  
There is no other evidence of record showing examination of 
the veteran's right elbow extension.  Therefore, extension 
was at most limited to 65 degrees which more nearly 
approximates the criteria for a 10 percent rating, 38 C.F.R. 
§ 4.7 (2006) and certainly does not reflect extension limited 
to 110 degrees, such than an increase to a 50 percent rating 
based on limitation of extension only is warranted.  
Moreover, the February 2006 examination shows extension 
limited to a degree that would not warrant the assignment of 
a compensable rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5208 (2006), a 20 
percent rating is assigned where flexion of the forearm is 
limited to 100 degrees and extension is limited to 45 
degrees.  These criteria were not met at either VA 
examination.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5213 
(2006), a maximum 10 percent rating is assigned where 
supination is limited to 30 degrees or less.  Although 
supination was shown as 30 degrees on VA examination in 2002, 
supination was 56 degrees on examination in 2006.  
Consequently, a separate 10 percent rating based on 
supination is not warranted.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2006) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require it to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In this regard, the veteran certainly has complained of right 
elbow pain.  However, even considering the effects of pain on 
use and during flare-ups, and the other factors addressed in 
DeLuca v. Brown, supra, there is no objective evidence of 
significant additional loss of range of motion due to pain.  
See 38 C.F.R. §§ 4.40, 4.45.  Pain was elicited at 100 
degrees of flexion on the 2006 examination but this would 
equate to only a 10 percent disability rating.  On that 
examination extension elicited pain at 25 degrees, a 
limitation that would not warrant a higher disability rating.  
VA outpatient treatment records of August 2006 reflect a 
flare-up of pain in the right elbow but that was believed to 
be due to gout and was relieved with gout medication.  This 
is the only flare-up shown on outpatient treatment records 
from 2000 to 2007.  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
right elbow disability are contemplated in the 40 percent 
rating assigned since, even accounting for pain on motion, 
the veteran's flexion and extension were not limited enough 
to warrant an increased rating.  While the February 2006 
examiner indicated that the veteran's right elbow was 
additionally limited following repetitive use, he was unable 
to provide a specific result, without resorting to 
speculation.  Nevertheless, the veteran's limited flexion and 
extension results alone only correspond to a 10 percent 
rating under Diagnostic Codes 5206, 5207.  Any additional 
limited motion due to repetitive use is therefore 
contemplated in the 40 percent evaluation assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered all other 
potentially applicable diagnostic codes.  However, the 
veteran has never demonstrated ankylosis of his right elbow, 
impairment of the flail joint, or nonunion of the radius and 
ulna with flail false joint.  Therefore, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205, 5209, and 5210 (2006) are not for 
application.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2006), mild 
incomplete paralysis of the ulnar nerve is rated 10 percent 
disabling.  Moderate incomplete paralysis is rated 30 percent 
disabling and severe incomplete paralysis of the ulnar nerve 
is rated 40 percent disabling for the major arm.  Complete 
paralysis of the ulnar nerve with the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothena eminences, loss of extension of right and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb, and flexion of the wrist weakened, 
warrants a 50 percent disability rating.  Id.

On examination in June 2002, the veteran was able to pinch 
and grip with his right hand, although it was weaker than the 
left.  In February 2006, the veteran complained of spasmodic 
numbness of the right hand and fingers.  The February 2006 
examiner noted decreased grasp of the right hand.  Motor 
power was diminished, and there was sensory dysfunction with 
findings of decreased mild touch and pinwheel sensations.  
The examiner described the veteran's ulnar, radial decreased 
sensitivity as mild.

During his May 2007 Board hearing, the veteran described 
spasmodic numbness in his hand.  He was able to grasp and 
grip things with his hand, although he had some problems.

Based on a review of record, the Board finds that the degree 
of incomplete paralysis is mild and warrants no more than a 
10 percent disability rating under the criteria of Diagnostic 
Code 8516.  The Board notes that with regard to weakened 
flexion of the wrist, the RO has separately assigned a rating 
of 10 percent for the veteran's right wrist disorder based on 
the loss of motion, including flexion, of his wrist.  
Moreover, with regard to weakness and numbness of the 
forearm, the examination reflected only mild dysfunction, 
consistent with a 10 percent rating.    

Overall, considering the degree of limitation of flexion, 
extension, pronation and neuropathy associated with the 
veteran's service connected right elbow disorder, the Board 
concludes that the combined rating of 40 percent assigned by 
the RO appropriately compensates for the degree of impairment 
contemplated by the diagnostic codes of the rating schedule.

The Board acknowledges the evidence sent by the veteran to 
show that his income was lower over the years because of his 
disability.  He stated during his May 2007 hearing that his 
employment was affected because he lost jobs or did not 
receive promotions because of his disability.  This now 
affected the amount of Social Security he received.  While 
the Board sympathizes with the veteran, the Board notes that 
the veteran has been in receipt of a 40 percent disability 
rating for his right elbow since July 1972.  This 
compensation was provided to him to reflect the impact his 
service-connected disability had on his income during those 
years.  If the veteran believed that his disability rating 
should have been higher during that time, he needed to appeal 
the October 1972 rating decision that assigned this 
evaluation or raise a claim for a higher rating during that 
time period.  The veteran did not do that.  The veteran's 
current claim was filed in April 2002, and the Board may only 
consider evidence concurrent with that date for this claim.

As the current evidence preponderates against the claim for 
an evaluation in excess of 40 percent for the veteran's 
residuals of a fracture of the right elbow, with traumatic 
arthritis and ulnar nerve involvement, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An evaluation in excess of 40 percent for residuals of a 
fracture of the right elbow, with traumatic arthritis and 
ulnar nerve involvement is denied.


REMAND

In July 2006, the RO issued a rating decision awarding 
service connection for tenosynovitis of the right wrist and 
assigned a 10 percent disability rating.  During his May 2007 
Board hearing, the veteran provided testimony regarding his 
right wrist disability and indicated that symptoms warranted 
a higher rating.  Since this testimony occurred within one 
year of the July 2006 rating decision, the Board accepts this 
as the veteran's timely notice of disagreement with the 10 
percent rating assigned to this disability.

Once a veteran has filed a timely notice of disagreement with 
respect to an RO decision, the RO must provide the veteran 
with a statement of the case on the appealed issue.  
Therefore, the Board must remand the case for appropriate 
action so that the veteran may have the opportunity to 
complete an appeal as to this issue, if he so desires.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2006); 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board must also remand the veteran's claim of entitlement 
to TDIU, since this claim is inextricably intertwined with 
the veteran's claim for an initial increased rating.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case, 
pursuant to 38 C.F.R. § 19.26 with regard 
to the July 2006 rating decision that 
assigned a 10 percent rating to the 
veteran's right wrist disability.  Advise 
the veteran of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2006).  Inform the veteran 
that he must file a substantive appeal 
within the appropriate period of time in 
order to perfect his appeal.  If, and only 
if, the veteran files a timely substantive 
appeal, should this claim be returned to 
the Board.

2.  Readjudicate the claim of entitlement 
to TDIU.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  He should also be afforded 
the opportunity to respond to that SSOC 
before the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


